COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                             ORDER OF CONTINUING ABATEMENT

Appellate case name:         Ex parte Donte Jayson Walker
Appellate case numbers:      01-21-00663-CR, 01-21-00664-CR, and 01-21-00665-CR
Trial court case number:     1740467, 1740469, and 1740470
Trial court:                 230th District Court of Harris County

      Appellant, Donte Jayson Walker, has filed a notice of appeal of the trial court’s
November 8, 2021 denial of his applications for a writ of habeas corpus in trial court case
numbers 1740467, 1740469, and 1740470. See TEX. R. APP. P. 25.2(b), 31. Walker’s
appeals were assigned appellate case numbers 01-21-00663-CR, 01-21-00664-CR, and
01-21-00665-CR, respectively.
       On December 14, 2021, after the clerk’s records were filed in each of these appeals
on December 1, 2021, we issued an order abating the appeals because the certification of
appellant’s right of appeal included in the clerk’s records for each appeal did not indicate
whether appellant had the right of appeal from the trial court’s November 8, 2021 orders
denying his applications for writ of habeas corpus.
        This Court must dismiss an appeal “if a certification that shows the defendant has a
right of appeal has not been made part of the record under these rules.” TEX. R. APP. P.
25.2(d); Ex parte Tarango, 116 S.W.3d 201, 203 (Tex. App.—El Paso 2003, no pet.).
Accordingly, in each trial court case number, we directed the trial court to execute a
certification of appellant’s right of appeal indicating whether appellant has the right of
appeal. See TEX. R. APP. P. 25.2(a)(2), (d), 37.1. We further directed the trial court clerk
to file a supplemental clerk’s record containing such certification of appellant’s right of
appeal within twenty days from the date of our December 14, 2021 order. See TEX. R. APP.
P. 34.5(c)(2).
       On December 21, 2021, the trial court clerk filed a supplemental clerk’s record in
each appellate case number. The supplemental clerk’s records for appellate case numbers
01-21-00664-CR and 01-21-00665-CR include a certification of appellant’s right of appeal
indicating that this “is not a plea-bargain case, and the [appellant] has the right of appeal.”
However, the supplemental clerk’s record filed in appellate case number 01-21-00663-CR,
corresponding to trial court case number 1740467, does not include a certification of
appellant’s right of appeal which indicates whether appellant has the right of appeal.
       Accordingly, we direct the trial court to execute a certification of appellant’s right
of appeal in appellate case number 01-21-00663-CR, corresponding to trial court case
number 1740467, that conforms with Texas Rule of Appellate Procedure 25.2(d) and
indicates whether appellant has the right of appeal. See TEX. R. APP. P. 25.2(a)(2), (d),
37.1. We further direct the trial court clerk to file a supplemental clerk’s record in appellate
case number 01-21-00663-CR containing a certification of appellant’s right of appeal
indicating whether appellant has the right of appeal.
       The supplemental clerk’s record shall be filed with this Court no later than ten days
from the date of this order. See TEX. R. APP. P. 34.5(c)(2). The appeals remain abated and
will be reinstated on this Court’s active docket when the supplemental clerk’s record is
filed with the Clerk of this Court.
       It is so ORDERED.


Judge’s signature: _____/s/ Amparo Guerra_______
                    Acting individually  Acting for the Court


Date: ____January 6, 2022____